DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-4 and 6-20 are allowed.
The following is an examiner's statement of reasons for allowance: The primary reasons for the indication of the allowability of claims 1-4 and 6-20 are:
Regarding claims 1-4 and 6-15, the prior art does not teach or fairly suggest in combination with the other claimed limitations an electrical enclosure for an electrical device or instrument, the electrical enclosure comprising: a panel fastener attached to and extending forward from the mounting foot, through the back wall, and into the interior of the enclosure body, wherein the panel fastener is configured to be used in securing an internal panel to the enclosure body within the interior of the enclosure body; a panel spacer received on the panel fastener in the interior of the enclosure body; and a panel secured to the enclosure body by the panel fastener.
Regarding claims 16-20, the prior art does not teach or fairly suggest in combination with the other claimed limitations an integrated enclosure/panel mounting system for an electrical enclosure for an electrical device or instrument, the integrated enclosure/panel mounting system comprising a panel fastener extending from the mounting foot and configured to pass through a back wall of the electrical enclosure and into an interior of the electrical enclosure, wherein the panel fastener is configured to be 
These limitations are found in claims 1-4 and 6-20 and are neither disclosed nor taught by the prior art of record, alone or in combination.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
3.	Any inquiry concerning this communication should be directed to Angel R. Estrada at telephone number (571) 272-1973. The Examiner can normally be reached on Monday-Friday (8:30am -5:00pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee J. Lee can be reached on (571) 272-1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information 

January 25, 2021

/ANGEL R ESTRADA/Primary Examiner, Art Unit 2848